Case 1:19-cv-01745-SEB-TAB Document 203 Filed 05/21/20 Page 1 of 3 PageID #: 5295




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 BIOCONVERGENCE LLC,                                  )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:19-cv-01745-SEB-TAB
                                                      )
 JASPREET ATTARIWALA,                                 )
                                                      )
                               Defendant.             )


                            ORDER ON DEFENDANT'S MOTION
                         TO QUASH AND FOR PROTECTIVE ORDER

  I.     Introduction

         Defendant Jaspreet Attariwala asks the Court to quash Plaintiff Bioconvergence, LLC's

  second set of requests for production and interrogatories and to enter a protective order. [Filing

  No. 198.] Plaintiff opposes the motion. [Filing No. 199.] For reasons stated below, Defendant's

  motion is denied.

  II.    Discussion

         On April 14, 2020, Plaintiff served its second set of requests for production and

  interrogatories on Defendant. [Filing No. 198-1.] Defendant now seeks to quash Plaintiff's

  second set of written discovery requests and for the Court to enter a protective order. [Filing No.

  198.] First, Defendant claims Plaintiff violated the Case Management Plan and caused

  "unnecessary delay" by sending the request on April 14, when the CMP deadline for discovery

  on non-expert witness discovery and discovery relating to liability issues was April 17, 2020, and

  the CMP stated the parties may not serve discovery requests within the 30-day period before this

  deadline unless they seek leave of Court. [Filing No. 198, at ECF p. 1.] However, CMP
Case 1:19-cv-01745-SEB-TAB Document 203 Filed 05/21/20 Page 2 of 3 PageID #: 5296




  deadlines were extended on April 21, 2020, pushing the non-expert and liability discovery

  deadline to September 14, 2020. [Filing No. 197]. In addition, Plaintiff claims that the

  discovery sought is tailored to documents, accounts, devices, and information which Defendant

  had an obligation to produce under the preliminary injunction, not liability discovery. [Filing

  No. 199.] Thus, Plaintiff argues it did not violate even the original CMP deadlines, since it was

  not seeking information that was subject to those deadlines. [Filing No. 199, at ECF p. 3.]1 The

  Court agrees that the discovery sought is reasonably related to the preliminary injunction and that

  even if it were considered liability discovery, no CMP deadlines have been violated, given the

  recent extension that the Court granted.

         Defendant also vaguely argues that the requests are lengthy and burdensome. [Filing No.

  198, at ECF p. 3.] But Plaintiff says the requests are lengthy because of their specificity and

  contends that it has been trying to get most of this information from Defendant for over a year.

  [Filing No. 199, at ECF p. 3.] Plaintiff notes that Defendant had previously claimed broad

  requests for "all accounts" or "all devices" were too confusing, so Plaintiff sought to provide

  more details in their second written discovery requests. Therefore, Plaintiff argues that the

  problem Defendant now complains of is her own making. [Filing No. 199, at ECF p. 3-4.]

  While Plaintiff's second set of written discovery requests are lengthy, Defendant has not shown

  that Plaintiff's requests are unduly burdensome or otherwise somehow violate the Federal Rules.

  See, e.g., Fed. R. Civ. P. 26(b)(1) ("Unless otherwise limited by court order, the scope of

  discovery is as follows: Parties may obtain discovery regarding any nonprivileged matter that is


  1
   Plaintiff also argues that Defendant violated Fed. R. Civ. P. 26 by not trying in good faith to
  meet and confer before filing the instant motion. Plaintiff notes that while the Local Rules in this
  district exempt pro se parties from meeting and conferring on discovery disputes, there is no
  exception to this Rule 26 requirement. [Filing No. 199, at ECF p. 2, n.1.] Because the Court
  ultimately denies Defendant's motion, this argument does not need to be further addressed.

                                                   2
Case 1:19-cv-01745-SEB-TAB Document 203 Filed 05/21/20 Page 3 of 3 PageID #: 5297




  relevant to any party's claim or defense and proportional to the needs of the case, considering the

  importance of the issues at stake in the action, the amount in controversy, the parties' relative

  access to relevant information, the parties' resources, the importance of the discovery in

  resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

  likely benefit."). Accordingly, Defendant's motion is denied.

  IV.    Conclusion

         For reasons stated above, Defendant's motion to quash and for a protective order [Filing

  No. 198] is denied.

          Date: 5/21/2020
                                 _______________________________
                                  Tim A. Baker
                                  United States Magistrate Judge
                                  Southern District of Indiana




  Distribution:

  All ECF-registered counsel of record via email

  JASPREET ATTARIWALA
  1390 Kenyon St. N.W. Apt 323
  Washington, DC 20010

  JASPREET ATTARIWALA
  1390 Kenyon St. NW Apt 323
  Washington, DC 20010




                                                    3
